 In the Matter of THE KING INVESTMENT & LUMBER Co., EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,A. F. L., LOCAL UNIONNo. 146,PETITIONERCase No. 20-RC-47.-Decided August 31, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Natibnal Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is a Colorado corporation engaged in the manufactureof millwork and the retailsaleof lumber and building supplies inPueblo, Colorado. In 1947 its total purchases accounted to approxi-mately $234,000, of which 40 to 45 percent was shipped from outsidethe State.Its total sales for 1947 were $360,000, of which $2,000 weremade to an out-State customer.The Employer does not admit that it is engaged in commerce withinthe meaning of the National Labor Relations Act. In accordance withour decisions inMatter of J. H. Patterson Company, 79N. L. R. B.,355, issued August 31, 1948, 'andMatter of Central Sash and Door*Chairman Herzog and Members Reynolds and Murdock.79 N. L.R. B., No. 49.358 THE KING INVESTMENT & LUMBER CO.359Company, 7.7 N.L. R. B. 418; we find that the Employer's operationsaffect commerce within the meaning of the Act.'II.THE ORGANIZATION INVOLVEDIThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONWe find that a questionaffecting commerce exists concerning therepresentation of employees of the Employer, withinthe meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Employer has approximately 33 employees, 20 in the mill, 6in the office, and 7, including a foreman, in the yard.Only the yardemployees are involved in this proceeding.Three of them are truckdrivers and the other 3 load and unload cars and do general mainte-nance work around the yard and warehouse.We find, as stipulated by the parties at the hearing, that all truckdrivers, helpers, Ross Carrier drivers, and warehousemen, excludingthe foreman, other supervisors, and all other employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62, of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been"Chairman Herzog and Member Murdock consider themselves bound by the majorityview in thePattersoncase although the same considerations which led them to dissent inthePattersonandCentral Sash and Doorcases arepresent here.Accordingly they willnot dissent in this case or like future cases. 360DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDdischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who,are not entitled to reinstatement, to determine whether or not theydesire to be represented by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. L., LocalUnion No. 146, for the purposes of collective bargaining.